Rose, J.
This is a suit in equity to foreclose a mortgage for $16,000 on a quarter-section of land in Stanton county. On account of an unpaid debt of $16,233.04, a decree of foreclosure was entered May 27, 1935. Under the moratory act as amended in 1937 the district court granted a moratorium staying a judicial sale of the mortgaged premises until March 1, 1939. Plaintiff appealed.
The moratory act as amended in 1937 (Laws 1937, ch. 42, sec. 3, Comp. St. Supp. 1937, sec. 20-21,168) has been held void. First Trust Co. v. Smith, ante, p. 84, 277 N. W. 762. It follows that the district court was in error in granting the moratorium from which the appeal was taken. The judgment granting defendant such relief is therefore reversed and the cause remanded for further proceedings.
Reversed.